

115 HR 6267 IH: Coastal and Ocean Acidification Stressors and Threats Research Act of 2018
U.S. House of Representatives
2018-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6267IN THE HOUSE OF REPRESENTATIVESJune 28, 2018Ms. Bonamici (for herself, Mr. Young of Alaska, and Mr. Posey) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo amend the Federal Ocean Acidification Research and Monitoring Act of 2009 to establish an Ocean
			 Acidification Advisory Board, to expand and improve the research on Ocean
			 Acidification and Coastal Acidification, to establish and maintain a data
			 archive system for Ocean Acidification data and Coastal Acidification
			 data, and for other purposes.
	
 1.Short titleThis Act may be cited as the Coastal and Ocean Acidification Stressors and Threats Research Act of 2018 or the COAST Research Act. 2.Purposes (a)In generalSection 12402(a) of the Federal Ocean Acidification Research and Monitoring Act of 2009 (33 U.S.C. 3701(a)) is amended—
 (1)in paragraph (1)— (A)in the matter preceding subparagraph (A), by striking development and coordination and inserting coordination and implementation;
 (B)in subparagraph (A), by striking acidification on marine organisms and inserting acidification and coastal acidification on marine organisms; and (C)in subparagraph (B), by striking establish and all that follows before the semicolon and inserting maintain and advise an interagency research, monitoring, and public outreach program on ocean acidification and coastal acidification;
 (2)in paragraph (2), by striking establishment and inserting maintenance; (3)in paragraph (3), by inserting and coastal acidification after ocean acidification; and
 (4)in paragraph (4), by inserting and coastal acidification that take into account other environmental and anthropogenic stressors after ocean acidification. (b)Technical and conforming amendmentSection 12402 of the Federal Ocean Acidification Research and Monitoring Act of 2009 (33 U.S.C. 3701(a)) is amended by striking (a) Purposes.—.
 3.DefinitionsSection 12403 of the Federal Ocean Acidification Research and Monitoring Act of 2009 (33 U.S.C. 3702) is amended—
 (1)in paragraph (1), by striking of the Earth’s oceans and all that follows before the period at the end and inserting and changes in the water chemistry of the Earth’s oceans, coastal estuaries, and waterways caused by carbon dioxide from the atmosphere and the breakdown of organic matter;
 (2)in paragraph (3), by striking Joint Subcommittee on Ocean Science and Technology of the National Science and Technology Council and inserting National Science and Technology Council Subcommittee on Ocean Science and Technology; (3)by redesignating paragraphs (1), (2), and (3) as paragraphs (2), (3), and (4), respectively; and
 (4)by inserting before paragraph (2), as so redesignated, the following new paragraph:  (1)Coastal AcidificationThe term coastal acidification means the combined decrease in pH and changes in the water chemistry of coastal oceans, estuaries, and other bodies of water from chemical inputs (including carbon dioxide from the atmosphere), freshwater inputs, and excess nutrient run-off from land and coastal atmospheric pollution that result in processes that release carbon dioxide, acidic nitrogen, and sulfur compounds as byproducts..
 4.Interagency working groupSection 12404 of the Federal Ocean Acidification Research and Monitoring Act of 2009 (33 U.S.C. 3703) is amended—
 (1)in the heading, by striking subcommittee and inserting interagency working group; (2)in subsection (a)—
 (A)in paragraph (1), by striking Joint Subcommittee on Ocean Science and Technology of the National Science and Technology Council shall coordinate Federal activities on ocean acidification and and insert Subcommittee shall;
 (B)in paragraph (2), by striking Wildlife Service, and inserting Wildlife Service, the Bureau of Ocean Energy Management, the Environmental Protection Agency, the Department of Agriculture, the Department of State, the Department of Energy, the Department of the Navy, the National Park Service, the Bureau of Indian Affairs, the National Institute of Standards and Technology, the Smithsonian Institution,; and
 (C)in paragraph (3), in the heading, by striking Chairman and inserting Chair; (3)in subsection (b)—
 (A)in paragraph (1), by inserting , including the efforts of the National Oceanic and Atomospheric Administration to facilitate such implementation after of the plan;
 (B)in paragraph (2)— (i)in subparagraph (A), by inserting and coastal acidification after ocean acidification; and
 (ii)in subparagraph (B), by inserting and coastal acidification after ocean acidification; (C)in paragraph (4), by striking the and after the semicolon;
 (D)in paragraph (5)— (i)by striking developed and inserting and coastal acidification developed; and
 (ii)by striking the period at the end and inserting and coastal acidification; and; and (E)by inserting after paragraph (5), the following new paragraph:
					
 (6)ensure that each of the Federal agencies represented on the interagency working group— (A)participates in the Ocean Acidification Information Exchange established under paragraph (5); and
 (B)delivers data and information to support the data archive system established under section 12406(d).; 
 (4)in subsection (c), in paragraph (2)— (A)by inserting , and to the Office of Management and Budget, after House of Representatives; and
 (B)in subparagraph (B), by striking the interagency research and inserting interagency strategic research; (5)by redesignating subsection (c) as subsection (d); and
 (6)by inserting after subsection (b) the following:  (c)Advisory Board (1)EstablishmentThe Chair of the Subcommittee shall establish an Ocean Acidification Advisory Board.
 (2)DutiesThe Advisory Board shall— (A)not later than 180 days after the Subcommittee submits the most recent report under subsection (d)(2) to Congress—
 (i)review such report; and (ii)submit an analysis of such report to the Subcommittee, the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Science, Space, and Technology of the House of Representatives, and the Committee on Natural Resources of the House of Representatives;
 (B)not later than 180 days after the Subcommittee submits the most recent strategic research plan under subsection (d)(3) to Congress—
 (i)review such plan; and (ii)submit an analysis of such plan and the implementation thereof to the Subcommittee, the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Science, Space, and Technology of the House of Representatives, and the Committee on Natural Resources of the House of Representatives;
 (C)provide ongoing advice to the Subcommittee and the interagency working group on matters related to Federal activities on ocean acidification and coastal acidification;
 (D)advise the Subcommittee and the interagency working group on— (i)efforts to coordinate research and monitoring activities related to ocean acidification and coastal acidification; and
 (ii)the best practices for the standards developed for data archiving under section 12406(e); (E)publish in the Federal Register the charter required under section 9(c) of the Federal Advisory Committee Act (5 U.S.C. App.);
 (F)provide the Library of Congress with— (i)the charter described under subparagraph (E);
 (ii)any schedules and minutes for meetings of the Advisory Board; (iii)any documents described in subsections (b) and (c) of section 9 of the Federal Advisory Committee Act (5 U.S.C. App.) that are created by the Advisory Board; and
 (iv)any reports prepared by the Advisory Board; and (G)establish a publicly accessible web page on the website of the National Oceanic and Atmospheric Administration, that contains the information described in clause (i) through (iv) of subparagraph (F).
 (3)MembershipThe Advisory Board shall consist of 21 members as follows: (A)2 representatives of the shellfish and crab industry.
 (B)1 representative of the finfish industry. (C)1 representative of seafood processors.
 (D)3 representatives from academia, including both natural and social sciences. (E)1 representative of recreational fishing.
 (F)1 representative of relevant nongovernmental organizations. (G)6 representatives from relevant State, local, and Tribal governments.
 (H)1 representative from the Alaska Ocean Acidification Network. (I)1 representative from the California Current Acidification Network.
 (J)1 representative from the Northeast Coastal Acidification Network. (K)1 representative from the Southeast Coastal Acidification Network.
 (L)1 representative from the Gulf of Mexico Coastal Acidification Network. (M)1 representative from the Mid-Atlantic Coastal Acidification Network.
 (4)Appointment of membersThe Chair of the Subcommittee shall— (A)appoint members to the Advisory Board (taking into account the geographical interests of each individual to be appointed as a member of the Advisory Board to ensure that an appropriate balance of geographical interests are represented by the members of the Advisory Board) who—
 (i)represent the interest group for which each seat is designated; (ii)demonstrate expertise on ocean acidification or coastal acidification and its scientific, economic, industry, cultural, and community impacts; and
 (iii)have a record of distinguished service with respect to ocean acidification or coastal acidification, and such impacts thereof;
 (B)give consideration to nominations and recommendations from the members of the interagency working group and the public for such appointments; and
 (C)ensure that an appropriate balance of scientific, industry, and geographical interests are represented by the members of the Advisory Board.
 (5)Term of membershipEach member of the Advisory Board— (A)shall be appointed for a 5-year term; and
 (B)may be appointed to more than one term. (6)ChairThe Chair of the Subcommittee shall appoint one member of the Advisory Board to serve as the Chair of the Advisory Board.
 (7)MeetingsNot less than once each calendar year, the Advisory Board shall meet at such times and places as may be designated by the Chair of the Advisory Board, in consultation with the Chair of the Subcommittee and the Chair of the interagency working group.
 (8)BriefingThe Chair of the Advisory Board shall brief the Subcommittee and the interagency working group on the progress of the Advisory Board as necessary.
 (9)Federal Advisory Committee ActThe Federal Advisory Committee Act shall not apply to the Advisory Board, except for subsections (b) and (c) of section 9 and subsections (a) through (d) of section 10.
						.
 5.Strategic research planSection 12405 of the Federal Ocean Acidification Research and Monitoring Act of 2009 (33 U.S.C. 3704) is amended—
 (1)in subsection (a)— (A)by striking acidification each place it appears and inserting acidification and coastal acidification;
 (B)in the first sentence— (i)by inserting , and not later than every 5 years thereafter after the date of enactment of this Act;
 (ii)by inserting address the socioeconomic impacts of ocean acidification and coastal acidification and to after mitigation strategies to; and (iii)by striking marine ecosystems each place it appears and inserting ecosystems; and
 (C)in the second sentence, by inserting and recommendations made by the Advisory Board in the review of the plan required under subsection (e) after subsection (d);
 (2)in subsection (b)— (A)in paragraph (1), by inserting and social sciences after among the ocean sciences;
 (B)in paragraph (2)— (i)in subparagraph (A), by striking impacts and inserting impacts, including trends of changes in ocean chemistry,;
 (ii)in subparagraph (B)— (I)by striking improve the ability to;
 (II)by inserting the short-term and long-term  after assess the; and (III)by striking the and after the semicolon;
 (iii)by amending subparagraph (C) to read as follows:  (C)provide information for the—
 (i)development of adaptation and mitigation strategies to address the socioeconomic impacts of ocean acidification and coastal acidification;
 (ii)conservation of marine organisms and ecosystems; and (iii)assessment of the effectiveness of such adaptation and mitigation strategies;; and
 (iv)by adding at the end the following new subparagraph:  (D)improve research on—
 (i)ocean acidification and coastal acidification; (ii)the effect of environmental stressors on each other, including research on the effect of changes in water chemistry, changes in sediment delivery, hypoxia, and harmful algal blooms, on ocean acidification and coastal acidification; and
 (iii)the effect of environmental stressors on marine resources and ecosystems;; (C)in paragraph (3)—
 (i)in subparagraph (F), by inserting and management after database development; (ii)in subparagraph (H) by striking and at the end; and
 (iii)by inserting after subparagraph (I) the following new subparagraphs:  (J)assessment of adaptation and mitigation strategies; and
 (K)education and outreach activities;; (D)in paragraph (4), by striking set forth and inserting ensure an appropriate balance of contribution in establishing;
 (E)in paragraph (5), by striking reports and inserting the best available peer-reviewed scientific reports; (F)in paragraph (6)—
 (i)by inserting and coastal acidification after ocean acidification; and (ii)by striking of the United States and inserting within the United States;
 (G)in paragraph (7)— (i)by striking outline budget requirements and inserting estimate budget requirements for each of the fiscal years of the plan for full implementation of each element of the plan; and
 (ii)by inserting over the course of 10 years after under the plan; (H)in paragraph (8)—
 (i)by inserting and coastal acidification after ocean acidification each place it appears; (ii)by striking its and inserting their; and
 (iii)by striking the and after the semicolon; (I)in paragraph (9), by striking the period at the end and inserting ; and; and
 (J)by inserting at the end the following new paragraph:  (10)describe monitoring needs necessary to support potentially affected industry members, coastal stakeholders, fishery management councils and commissions, non-Federal resource managers, and scientific experts on decision-making and adaptation related to ocean acidification and coastal acidification.;
 (3)in subsection (c)— (A)in paragraph (1)(C), by striking surface;
 (B)in paragraph (2), by inserting and coastal acidification after ocean acidification; (C)in paragraph (3)—
 (i)by striking input, and and inserting inputs,; (ii)by inserting , marine food webs, after marine ecosystems; and
 (iii)by inserting , and modeling that supports fisheries management after marine organisms; (D)in paragraph (5), by inserting and coastal acidification after ocean acidification; and
 (E)by adding at the end the following new paragraph:  (6)Research to understand related and cumulative stressors and other biogeochemical processes occurring in conjunction with ocean acidification and coastal acidification.; and
 (4)by striking subsection (e) and inserting the following:  (e)Advisory Board evaluationNot later than 60 days before a plan is submitted to Congress, the Subcommittee shall provide the Advisory Board established in section 12404(c) a copy of the plan.
 (f)Publication and public commentNot later than 90 days before the strategic research plan, or any revision thereof, is submitted to Congress, the Subcommittee shall publish the plan in the Federal Register and provide an opportunity for submission of public comments for a period of not less than 60 days..
 6.NOAA ocean acidification activitiesSection 12406 of the Federal Ocean Acidification Research and Monitoring Act of 2009 (33 U.S.C. 3705) is amended—
 (1)in subsection (a)— (A)in the matter preceding paragraph (1), by inserting coordination, after research, monitoring,;
 (B)in paragraph (1)— (i)in subparagraph (B)—
 (I)by inserting including the Integrated Ocean Observing System and the ocean observing assets of other Federal agencies, after ocean observing assets,; and
 (II)by inserting and agency and department missions, prioritizing the location of monitoring instruments, assets, and projects to maximize the efficiency of resources and to optimize understanding of socioeconomic impacts and ecosystem health after research program;
 (ii)in subparagraph (C)— (I)by striking adaptation and inserting adaptation and mitigation; and
 (II)by inserting and supporting socioeconomically vulnerable communities and industries  after marine ecosystems; (iii)in subparagraph (E), by striking its impacts and inserting their respective impacts;
 (iv)in subparagraph (F), by striking monitoring and impacts research and inserting research, monitoring, and adaptation and mitigation strategies; and (v)by adding at the end the following new subparagraph:
						
 (G)research to improve understanding of the effect of— (i)other environmental stressors on ocean acidification and coastal acidification;
 (ii)multiple environmental stressors on living marine resources and coastal ecosystems; and (iii)adaptation and mitigation strategies to address the socioeconomic impacts of ocean acidification and coastal acidification.; 
 (C)in paragraph (2), by striking critical research projects that explore and inserting critical research and education projects that explore and communicate; and (D)in paragraphs (1), (2), and (3), by striking acidification each place it appears and inserting acidification and coastal acidification; and
 (2)by adding at the end the following new subsections:  (c)Relationship to interagency working groupThe National Oceanic and Atmospheric Administration shall serve as the lead Federal agency responsible for coordinating the Federal response to ocean acidification and coastal acidification, by—
 (1)leading the interagency working group in implementing the strategic research plan under section 12405;
 (2)coordinating monitoring and research efforts among Federal agencies in cooperation with State, local, and international partners;
 (3)maintaining an Ocean Acidification Information Exchange described under section 12404(b)(5) to allow for information to be electronically accessible, including information—
 (A)on ocean acidification and coastal acidification developed through or used by the ocean acidification program described under section 12406(a); or
 (B)that would be useful to State governments, local governments, Tribal governments, resource managers, policymakers, researchers, and other stakeholders in mitigating or adapting to the impacts of ocean acidification and coastal acidification; and
 (4)establishing and maintaining the data archive system under subsection (d). (d)Data archive system (1)EstablishmentThe Secretary, in coordination with members of the interagency working group, shall provide for the long-term stewardship of and access to data relating to ocean acidification and coastal acidification by establishing a data archive system that processes, stores, archives, provides access to, and incorporates to the extent possible, such data collected—
 (A)through relevant Federally funded research; and (B)by a Federal agency, State agency, local agency, Tribe, academic scientist, citizen scientist, or industry organization.
 (2)Existing global or national data assetsIn establishing the data archive system under paragraph (1), the Secretary shall ensure that existing global or national data assets (including the data assets of the National Centers for Environmental Information, the Integrated Ocean Observing System, and other existing data systems within Federal agencies) are incorporated to the great extent possible.
 (e)Standards, protocols, and proceduresWith respect to the data described in subsection (d), the Secretary, in coordination with members of the interagency working group, shall establish standards, protocols, or procedures for—
 (1)processing, storing, archiving, and providing access to such data; (2)the interoperability and intercalibration of such data;
 (3)the collection of any metadata underlying such data; and (4)sharing such data with State, local, and Tribal government programs, potentially affected industry members, coastal stakeholders, fishery management councils and commissions, non-Federal resource managers, and academia.
 (f)Dissemination of ocean acidification data and coastal acidification dataThe Secretary, in coordination with members of the interagency working group, shall disseminate the data described under subsection (d) to the greatest extent practicable by sharing such data on full and open access exchanges, including the Ocean Acidification Information Exchange described in section 12404(b)(5).
 (g)RequirementRecipients of grants from the National Oceanic and Atmospheric Administration under this subtitle that collected data described under subsection (d) shall—
 (1)collect such data in accordance with the standards, protocols, or procedures established pursuant to subsection (e); and
 (2)submit such data to the Secretary, in accordance with any rules promulgated by the Secretary.. 7.NSF ocean acidification activitiesSection 12407 of the Federal Ocean Acidification Research and Monitoring Act of 2009 (33 U.S.C. 3706) is amended—
 (1)in subsection (a)— (A)in the matter preceding paragraph (1)—
 (i)by striking continue to carry out research activities on ocean acidification which shall; (ii)by striking proposals for research and inserting proposals for the researching; and
 (iii)by striking its impacts and inserting their respective impacts; (B)in paragraph (1), by striking marine ecosystems and inserting ecosystems;
 (C)in paragraph (2), by striking the and after the semicolon; (D)in paragraph (3)—
 (i)by striking ocean acidification and its impacts and inserting ocean acidification and coastal acidification and their respective impacts; and (ii)by striking the period at the end and inserting ; and; and
 (E)by inserting at the end the following new paragraph:  (4)adaptation and mitigation strategies to address socioeconomic effects of ocean acidification and coastal acidification.; 
 (2)by striking ocean acidification each place it appears and inserting ocean acidification and coastal acidification; and (3)by adding at the end the following:
				
 (d)RequirementRecipients of grants from the National Science Foundation under this subtitle that collect data described under section 12406(d) shall—
 (1)collect data in accordance with the standards, protocols, or procedures established pursuant to section 12406(e); and
 (2)submit such data to the Director and the Secretary, in accordance with any rules promulgated by the Director or the Secretary..
 8.NASA ocean acidification activitiesSection 12408 of the Federal Ocean Acidification Research and Monitoring Act of 2009 (33 U.S.C. 3707) is amended—
 (1)by striking ocean acidification each place it appears and inserting ocean acidification and coastal acidification; (2)in subsection (a), by striking its impacts and inserting their respective impacts; and
 (3)by adding at the end the following new subsection:  (d)RequirementResearchers from the National Aeronautics and Space Administration under this subtitle that collect data described under section 12406(d) shall—
 (1)collect such data in accordance with the standards, protocols, or procedures established pursuant to section 12406(e); and
 (2)submit such data to the Administrator and the Secretary, in accordance with any rules promulgated by the Administrator or the Secretary..
 9.Authorization of appropriationsSection 12409 of the Federal Ocean Acidification Research and Monitoring Act of 2009 (33 U.S.C. 3708) is amended—
 (1)in subsection (a)— (A)in paragraph (3), by striking the ; and and inserting a semicolon;
 (B)in paragraph (4), by striking the period at the end and inserting ; and; and (C)by inserting at the end the following new paragraph:
					
						(5) $22,000,000 for each of the fiscal years 2019 through 2022.; and 
 (2)in subsection (b)— (A)in paragraph (3), by striking ; and and inserting a semicolon;
 (B)in paragraph (4), by striking the period at the end and inserting ; and; and (C)by inserting at the end the following new paragraph:
					
						(5) $15,000,000 for each of the fiscal years 2019 through 2022. . 
				